     Case 1-17-01005-ess         Doc 405      Filed 06/29/21    Entered 06/29/21 21:30:39




                        UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF NEW YORK


In re Golden,                                       Chapter 7

                               Debtor.              Case No. 16-40809 (ESS)


Tashanna B. Golden f/k/a Tashanna B.                Adv. Proc. No. 17-1005 (ESS)
Pearson,

                               Plaintiff,

                v.

National Collegiate Student Loan Trust 2006-4,
GS2 2016-A, Pennsylvania Higher Education
Assistance Authority d/b/a American Education
Services, and Firstmark Services,

                               Defendants.


                                         MOTION TO SEAL

       Pursuant to Local Rule 9018-1, Defendants National Collegiate Student Loan Trust 2006-

4 and Goal Structured Solutions Trust 2016-A, incorrectly sued herein as GS2 2016-A (the

“Trust Defendants”), move for permission to file portions of their papers in opposition to

Plaintiff’s Motion for Class Certification under seal.

       Certain exhibits attached to the Declaration of Gregory T. Casamento are documents

which have been designated “Confidential” or “Highly Confidential” pursuant to the Amended

Stipulated Protective Order (the “Protective Order”) in this action. (Dkt. 234.) These documents

are Exhibits J, K, L, M, N, R, S and T. Pursuant to the Protective Order, the Trust Defendants

respectfully request that these exhibits be filed under seal.
    Case 1-17-01005-ess   Doc 405   Filed 06/29/21    Entered 06/29/21 21:30:39




Dated: June 29, 2021

                                         LOCKE LORD LLP

                                    By: /s/ Gregory T. Casamento
                                        Gregory T. Casamento
                                        R. James DeRose, III
                                        Brookfield Place
                                        200 Vesey Street, 20th Floor
                                        New York, New York 10281
                                        (212) 415-8600
                                        gcasamento@lockelord.com
                                        rderose@lockelord.com

                                        J. Matthew Goodin
                                        111 South Wacker Drive, Suite 4100
                                        Chicago, Illinois 60606
                                        (312) 443-0700
                                        jmgoodin@lockelord.com

                                        Attorneys for Defendants
                                        National Collegiate Student Loan Trust
                                        2006-4 and Goal Structured Solutions
                                        Trust 2016-A




                                        2
     Case 1-17-01005-ess        Doc 405      Filed 06/29/21     Entered 06/29/21 21:30:39




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 29th day of June, 2021, I caused a true and correct copy of the
foregoing document to be served via CM/ECF upon all parties entitled to notice.


                                                      /s/ Gregory T. Casamento
                                                     Gregory T. Casamento
